DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 10,713,164) (hereafter Sahin), in view of Kornegay et al. (US 2010/0325367) (hereafter Kornegay).
As per claims 1, 7 and 8. Sahin teaches an analysis device configured to be connected to an information	 processing apparatus in a communicative manner, the information
processing apparatus being configured to mount a first memory and a low-speed second memory (fig. 1, first memory is 116 and low speed second memory is 114), the low-speed second memory having lower performance than the first memory and being used for memory capacity expansion (col. 4, line 62- col. 5, line 10 wherein storage 114 provides extra storage for the cache), the analysis device comprising: 
a memory (fig. 1, 114, 116); and a processor coupled to the memory, the processor being configured to perform program instructions, the program instructions including: 
causing the information processing apparatus to execute a plurality of types of performance evaluation application programs and acquire memory performance characteristic 
determining a recommended memory configuration according to the performance evaluation application program corresponding to the application to be evaluated program among the plurality of types of performance evaluation application programs by using a collection result of the memory performance characteristic information (col. 4, line 62-col. 5, line 10; describes modification based on results); and 
outputting recommended memory configuration information indicating the recommended memory configuration to an output destination (col. 4, line 62-col. 5, line 10 in order for the modifications to be made, they must be outputted from the simulation engine to the cache management algorithm).
Sahin does not explicitly teach wherein the low speed memory is cheaper.
However, Kornegay teaches wherein the low speed memory is cheaper ([0038]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the cheaper costing slower memory of Kornegay with the low speed memory of Sahin because it reduces the costs ([0038]).
As per claim 2, Sahin teaches wherein the memory performance characteristic information includes information regarding a change in performance in a case of changing each of a memory reservation amount (col. 4, line 62-col. 5, line 10), a memory access amount (col. 4, line 62-col. 5, line 10 cache hit ratio), and a memory band (col. 5, lines 45-55).
.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139